Citation Nr: 1048502	
Decision Date: 12/30/10    Archive Date: 01/11/11

DOCKET NO.  10-41 183	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, 
the Republic of the Philippines



THE ISSUE

Entitlement to a one-time payment from the Filipino Veterans 
Equity Compensation Fund.



ATTORNEY FOR THE BOARD

Debbie A. Breitbeil, Counsel




INTRODUCTION

This appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The Appellant alleges that he was in the Commonwealth Army of the 
Philippines in service of the Armed Forces of the United States 
(USAFFE), specifically as a part of the recognized guerrillas in 
the service of the Armed Forces of the United States.

This matter is before the Board of Veterans' Appeals (Board) on 
appeal of an administrative decision in February 2010 of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Manila, the Republic of the Philippines


FINDING OF FACT

The National Personnel Records Center has certified that the 
Appellant had no service as a member of the Philippine 
Commonwealth Army, including the recognized guerrillas in the 
service of the Armed Forces of the United States.


CONCLUSION OF LAW

The Appellant does not have recognized active military service as 
required to establish eligibility for Filipino Veterans Equity 
Compensation Fund benefits.  38 U.S.C.A. § 501(a) (West 2002 & 
West Supp. 2010); American Recovery and Reinvestment Act § 1002, 
Pub. L. No. 111-5 (enacted February 17, 2009); 38 C.F.R. § 3.203 
(2010).  






The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and 
implemented in part at 38 C.F.R § 3.159, amended VA's duties to 
notify and to assist a claimant in developing information and 
evidence necessary to substantiate a claim.

The U. S. Court of Appeals for Veterans Claims has held that the 
statutory and regulatory provisions pertaining to VA's duty to 
notify and to assist do not apply to a claim if resolution of the 
claim is based on statutory interpretation, rather than 
consideration of the factual evidence.  Dela Cruz v. Principi, 15 
Vet. App. 143, 149 (2001).  As the law is dispositive in the 
instant claim, the VCAA is not applicable.  


REASONS AND BASES FOR FINDING AND CONCLUSION

Governing Law

The Appellant seeks a one-time payment from the Filipino Veterans 
Equity Compensation Fund under the American Recovery and 
Reinvestment Act of 2009, Pub. L. No. 111-5, Section 1002 
(enacted February 17, 2009) (to be codified in Title 38 of the 
United States Code: Veterans' Benefits).  Payments for eligible 
persons will be either in the amount of $9,000 for non-United 
States citizens or $15,000 for United States citizens.  The 
Secretary of VA is to administer the fund consistent with 
applicable provisions of the Title 38 of the United States Code.

Under Section 1002, an eligible person is any person:  (1) who 
served before July 1, 1946, in the organized military forces of 
the Government of the Commonwealth of the Philippines, while such 
forces were in the service of the Armed Forces of the United 
States pursuant to the military order of the President dated July 
26, 1941, including among such military forces organized 
guerrilla forces under commanders appointed, designated, or 
subsequently recognized by the Commander in Chief, Southwest 
Pacific Area, or other competent authority in the Army of the 
United States; or (2) any person who served in the Philippine 
Scouts under section 14 of the Armed Forces Voluntary Recruitment 
Act of 1945 (59 Stat. 538); 

and (3) any eligible person was discharged or released from 
service under conditions other than dishonorable.  See 38 C.F.R. 
§ 3.40 (eligibility for VA benefits for certain Philippine 
service).

For the purpose of establishing evidence of service, the 
Department of Veterans Affairs may accept evidence of service 
submitted by a claimant, such as a DD Form 214, Certificate of 
Release or Discharge from Active Duty, or original Certificate of 
Discharge, without verification from the appropriate service 
department if the evidence meets the following conditions:  (1) 
the evidence is a document issued by the service department; (2) 
the document contains needed information as to length, time and 
character of service; and (3) in the opinion of the Department of 
Veterans Affairs the document is genuine and the information 
contained in it is accurate.  38 C.F.R. § 3.203(a).

When the claimant does not submit evidence of service or the 
evidence submitted does not meet the stated requirements, the 
Department of Veterans Affairs will request verification of 
service from the service department.  38 C.F.R. § 3.203(c).

The findings of the U.S. service department verifying a person's 
service are binding on VA for the purpose of establishing service 
in the U.S. Armed Forces.  Duro v. Derwinski, 2 Vet. App. 530 
(1992).

Facts and Analysis

The Appellant alleges qualifying service in the Commonwealth Army 
of the Philippines in service of the Armed Forces of the United 
States (USAFFE), specifically in the recognized guerilla forces 
in service of the Armed Forces of the United States.  

As proof of qualifying service, the Appellant has submitted PA 
AGO Form 23, Affidavit of Philippine Army Personnel, dated in 
June 1947, showing the appellant as having civilian guerrilla 
status, with the rank of private, in the Philippine Army from 
September 1942 to September 1945; 

and copies of various photo identification cards, denoting the 
Appellant's membership in the Veterans Federation of the 
Philippines and a senior citizen federation.    

As the documents submitted by the Appellant were not issued by a 
U.S. service department, the RO relied on verification of service 
from the National Personnel Records Center (NPRC), which in 
December 2009, certified that the Appellant had no service as a 
member of the Philippine Commonwealth Army, including the 
recognized guerrillas, in the service of the United State Armed 
Forces.  

As the documents from the Appellant fail to satisfy the 
requirements of 38 C.F.R. § 3.203 as acceptable proof of service, 
because the records are not official documents of the appropriate 
United States service department, the documents may not be 
accepted by the Board as verification of service for the purpose 
of determining eligibility for VA benefits, including the one-
time payment from the Filipino Veterans Equity Compensation Fund.

The Appellant has argued that the Manila RO failed to follow the 
law, that is, the American Recovery and Reinvestment Act of 2009, 
and instead "padded, inserted and added" unauthorized 
eligibility requirements, which resulted in the denial of his 
claim for benefits.  He asserted that the RO actually modified 
the eligibility requirements that were mandated or prescribed by 
law, which the Secretary of the Department of Veterans Affairs in 
Washington, DC, discussed in "fact sheets" distributed to all 
VAROs.  (He submitted for the record bulletins, such as 
frequently asked questions, concerning the new law.)  He stated 
that the Manila RO did not follow the instructions of the VA 
Secretary who was charged with administering the provisions of 
the new law with regard to eligibility requirements.  In 
particular, the Appellant objected to the RO's denial of his 
claim on the basis that the NPRC did not find evidence that he 
had valid military service.  He claimed that the law as 
administered by the VA Secretary did not reference the NPRC and 
thus any certification from NPRC was not valid.  



He also contended that the RO committed clear error in its 
application of 38 C.F.R. § 3.203, because the RO allegedly 
"modified and padded" the regulation by determining that the 
NPRC had the responsibility for verifying military service.  

The Appellant asserted that the regulation provides that, in 
order to establish entitlement to benefits, a claimant may 
furnish evidence that did not include service department 
verification of a claimant's service, given that certain 
conditions were met.  The Appellant maintained that he satisfied 
those conditions.  The first condition is that the evidence or 
document supplied by a claimant is one issued by the service 
department.  The Appellant stated that his evidence was a 
document issued by the Office of Adjutant General, which is the 
service department of the Philippine Army.  The second condition 
is that the document contains needed information as to length, 
time, and character of service.  The Appellant stated that his 
document furnished this required information.  

The Board disagrees with the Appellant's contentions and finds 
that the Manila RO correctly interpreted and applied the relevant 
provisions of the law and regulations in regard to determining 
the Appellant's eligibility for Filipino Veterans Equity 
Compensation Fund benefits under the American Recovery and 
Reinvestment Act.  There is no clear and unmistakable error, as 
alleged by the Appellant.  The law identifies those persons 
eligible to receive the benefits, that is, those with certain 
types of military service.  For the purpose of ascertaining 
whether a claimant has the requisite military service, the 
provisions of 38 C.F.R. § 3.203 are followed.  While neither the 
law nor the regulation mandates that a claimant's military 
service be verified through the NPRC specifically, the provisions 
of 38 C.F.R. § 3.203 which implements the law calls for 
verification of service from the service department, and the NPRC 
is a repository of the records of the service departments.  

Further, as correctly pointed out by the Appellant, verification 
of military service through the NPRC may be unnecessary if a 
claimant submits certain types of evidence of his service; 
however, in this case, the Appellant has not submitted such 
evidence.  His Affidavit of Philippine Army Personnel does not 
constitute evidence issued by a service department of the United 
States military.  

Read in the context of 38 C.F.R. § 3.203(a), which discusses such 
forms as a DD Form 214, the required evidence must be issued by a 
United States service department and not a military department of 
the Philippines, as the Appellant supports.  Also, a third 
condition - which was not cited by the Appellant in one of his 
principal arguments - for evidence submitted by a claimant is 
that the document is genuine and the information contained 
therein is accurate in the opinion of the VA.  In this case, the 
accuracy or authenticity of the Affidavit of Philippine Army 
Personnel filed by the Appellant has not been established.  

The Board also acknowledges the Appellant's arguments advanced in 
regard to clear and unmistakable error in the RO's denial of his 
claim for benefits.  The Appellant discusses at length his 
understanding of the meanings of "clear and unmistakable error" 
under 38 C.F.R. § 3.105 and of "new and material evidence" 
under 38 C.F.R. § 3.156.  Both regulations are applied in 
circumstances either where the claimant is seeking to reverse a 
prior final RO decision (i.e., a decision from which the claimant 
did not appeal) or where the claimant is attempting to reopen a 
claim that has previously been denied in a decision that was not 
appealed and has become final.  In short, the Board finds that 
the Appellant's construction of these terms in light of the 
present case is misplaced because this case is not one where 
there has been a previous final RO decision from which the 
Appellant did not appeal.  Rather, this case is on appeal from an 
original determination of the RO, over which the Appellant 
expressed disagreement as to the manner in which the pertinent 
law and regulations were applied.  As addressed previously, the 
law and regulations were properly applied to the facts of the 
case by the RO.  

As previously found, valid military service has not been 
certified through a United States service department.  Further, 
the Appellant has provided no further evidence that would warrant 
a request for recertification from the service department.  See 
Sarmiento v. Brown, 7 Vet. App. 80 (1994) (recertification with 
evidence of erroneous spelling of name); Capellan v. Peake, 539 
F.3d 1373 (Fed. Cir. 2008) (recertification when there is newly 
received relevant evidence since the negative certification).




As the U.S. service department, through the NPRC, certified that 
the Appellant did not serve as a member of the Philippine 
Commonwealth Army, including in the recognized guerrillas, in the 
service of the United State Armed Forces, the finding is binding 
on VA for the purpose of establishing service in the U.S. Armed 
Forces.  Duro v. Derwinski, 2 Vet. App. 530 (1992).  

Therefore, the Board concludes that the Appellant is not eligible 
for, that is, he is not legally entitled to, the Filipino 
Veterans Equity Compensation Fund benefit under the American 
Recovery and Reinvestment Act § 1002, Pub. L. No. 111-5.  As the 
law is dispositive, the claim must be denied because of the lack 
of legal merit.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).


ORDER

The Appellant is not eligible for benefits from the Filipino 
Veterans Equity Compensation Fund, and the appeal is denied.  



____________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


